﻿It is a great pleasure for me to take this opportunity, now that the Democratic People's Republic of Korea has become a Member of the United Nations, to explain the internal and external policies of the Democratic People's Republic of Korea and its position on international affairs.
First of all, may I extend my congratulations to Mr. Samir S. Shihabi on his election to the presidency of the current session and express my expectation that the General Assembly will achieve good results under his chairmanship.
I should also like to express my gratitude to the Governments and representatives present here for the unanimous adoption of the resolution on the admission of the Democratic People's Republic of Korea to membership of the United Nations. I should like to affirm that the Democratic People's Republic of Korea will discharge in good faith its duty as a Member State of the United Nations in conformity with the purposes and principles enshrined in the United Nations Charter.
It is an irreversible trend of the present time for all countries and nations to advance towards sovereignty, independence and peace, free from domination and subjugation. Therefore it is the task of all mankind to give a powerful impetus to this historic trend and build a free, peaceful new world. The United Nations serves as an important political forum for the carrying out of these current tasks, and thus the expectations of the world's people in regard to its role are growing dally.
It is regarded as necessary now to destroy the inequitable old international order, establish an equitable new one and effect the democratisation of international society so as to build the peaceful new world to which mankind aspires. A new international order should be established on the basis of the independent and equal rights of all countries and nations in the world, regardless of the size of their territories or their level of development. There can be large and small countries, developed and less developed nations in the world, but there must not be senior and junior countries, dominating nations and those destined to be dominated.
Although my country is a small one, we strongly advocate greater independence and dignity. As an equal member of the international community, we will make active efforts to establish an equitable new international order which does not allow any privileges and arbitrariness in international relations. Today one cannot think about building a genuine new international order unless the gap between rich and poor, between the developed and the developing countries, which is growing wider with each passing day, is reduced.
We believe that the non-aligned countries, the developing countries, should consolidate and develop the Non-Aligned Movement into a force with more vitality, with a view to building a new international order, contributing to the cause of world peace and exercising the rights it has been granted. When the States members of the Non-Aligned Movement concert their efforts and promote friendship and cooperation in realising the principles and ideals of the Movement, the rehabilitation of countries and nations can be enhanced. The matter of relations with the developed countries can then be solved smoothly by promoting South-South cooperation. 
Furthermore, world peace can be firmly guaranteed only when a new international order is established and the gap between rich and poor, between North and South, is eliminated. Peace is the common desire of mankind. Today, the threat to peace comes from attempts to violate the independence of other countries and nations and to dominate others. To safeguard peace, every country and nation should maintain its independence, oppose power politics and engage in powerful, joint international action to prevent war.
The most pressing issue involved in ensuring a durable peace in the world is to effect arms reduction and abolish nuclear weapons and other weapons of mass destruction. As a nation exposed to continual nuclear threat, the Korean people have put forward the abolition of nuclear weapons as an urgent demand related to our national destiny. The Government of the Democratic People's Republic of Korea regards the achievement of a comprehensive ban on nuclear testing within a short period of time as one of the most pressing tasks in the field of disarmament today. It will actively join the international community in its endeavours to prevent the testing and production of nuclear weapons, to reduce nuclear weapons and, eventually, to abolish all nuclear weapons.
The completion and conclusion of the global convention on chemical weapons is an important step in eliminating weapons of mass destruction. In keeping with our goal of comprehensive disarmament we support the idea of a ban on chemical weapons and will exert our efforts to make this convention an equitable, comprehensive and complete international legislative instrument.
The Government of the Democratic People's Republic of Korea holds that, if the world is to become peaceful and stable, both disputes between countries and nations and regional disputes and disturbances should first be settled. In the settling of all disputes account should be taken of the interests of the parties concerned and the cause of peace. Recently the United Nations has exerted considerable effort in coordinating disputes and has achieved some progress. We express our support for all endeavours to settle regional disputes through dialogue and negotiation and through political coordination. It is our position that all acts of infringement on the sovereignty of other countries, all interfering in the internal affairs of other countries and the establishment of unfair blockades and pressures should be ended immediately, and we support the just struggles of all peoples opposing such interventionist policies.
Today, when the Democratic People's Republic of Korea has formally entered the United Nations, my country's Government expects that the remnants of the pact relations between the Democratic People's Republic of Korea and the United Nations prior to the country's admission to membership of the Organisation will be completely eradicated and that the United Nations will make a due contribution to the fair solution of the question of Korea's reunification.
Originally, Korea was a homogenous nation that existed for thousands of years in one land with the same language and sharing the same blood. The division of Korea was not brought about by contradictions within our nation; rather it was imposed upon us by foreign forces.
Today, the question of Korean reunification has become not only a vital question related to the destiny of our nation, but also a pressing problem, the solution to which is directly linked with the peace of Asia and the rest of the world.
Over the prolonged period of division in Korea, different systems have been established in the north and in the south. In the northern part of Korea, a man-centred socialist system, the embodiment of the Juche idea, has firmly taken root. Our socialism is neither imported from, nor a replica of, that in any foreign country. It is a unique socialism, which our people have chosen by themselves in keeping with the realities of our country, one which continues to grow stronger and to develop through the efforts of our people themselves.
In our country, the leader, the party and the popular masses are united and of one mind, and the entire people are iron strong in their faith and determination to defend our socialism. Therefore, our socialism will not be swayed, no matter in what direction the wind blows, and it will continue to stay firmly on its course.
There may be some temporary frustrations and twists and turns in the course of history's advance, but it is an inviolable law that mankind heads for the road to independence. The question is how firmly to rely on the popular masses, how highly to respect their will and how to represent their interests. It is our firm position that the question of the country's reunification must be resolved in conformity with the will and interests of our people.
It is from that standpoint that we consistently call for reunification by bringing down the barriers of division and attaining the greater unity of the nation. He cannot understand why there has been silence about the concrete wall built in the southern area of the Military Demarcation Line as the symbol of Korea's division and confrontation, while at the same time there has been
acclaim for the demolition of the Berlin Wall and the crumbling of the barrier of the East-West cold war. We have already proposed the demolition of the concrete wall in the southern area of the Military Demarcation Line and free travel and a full opening up in all areas of politics, economy and culture. This is a powerful way to achieve national reconciliation and unity and to realise the country's reunification.
In the south of Korea there persists another system quite different from ours. We believe that, to resolve the question of reunification, the reality in our country should be the starting-point from which we must find a way that meets the specific conditions that exist in our country. If the stark realities existing in north and south are disregarded and reunification through unification of the systems is advocated, it will inevitably increase mistrust and confrontation, not reunification, and will lead, furthermore, to the recurrence of the national scourge of conflict and fratricidal war.
Therefore we hold that Korea's reunification should be based on reunification of the nation - that is, uniting the North and the South as one nation - and not on unification of the systems through one side conquering or being conquered by the other. As the most realistic means of achieving this solution, our Government has proposed accomplishing reunification through a confederation based on one nation and one State, but two systems and two Governments. As a concrete means of achieving confederal reunification, we have proposed the establishment of a Democratic Confederal Republic of Korea.
Furthermore, for the purpose of facilitating nationwide agreement, we have expressed our willingness to hold negotiations on our proposal that, in the interim, the regional autonomous Governments of the confederal Republic be vested with more powers and, in due course, the functioning of the central Government upgraded so that full reunification, in the form of a confederation, may be achieved eventually.
We believe that confederal reunification is the most realistic and peace-loving way, as it rules out both the prevalence of Communism and communisation, on the one hand, and a northward or a southward invasion, on the other. This proposal accords with the noble purpose of the United Nations, whose mission is to safeguard peace and justice in international relations.
Our people have excellent traditions and experience to draw on. We have in the past achieved unity for the sake of the common cause of the nation, transcending differences in ideologies, ideals, political viewpoints and religious beliefs. When the entire people in the north and the south of Korea and overseas compatriots renew the tradition of national unity, when they work together for the great unity of the nation, they will definitely realise the national priority of the task of reunification.
We regard North-South dialogue as the main means of peaceful reunification. He desire progress in the high-level North-South talks, to pave the way for the peaceful reunification of Korea. If the high-level North-South talks come to a fruitful conclusion, talks at the highest level will be feasible. The North-South dialogue must be a dialogue for reunification, net for division. The reunification of the country is a nationwide cause, which cannot be achieved simply by a special stratum of the North or the South. All parties and organisations and people of all sectors who desire national reunification should harmonise their demands and actions for the purpose of achieving solidarity and unity.
The Democratic People's Republic of Korea proposes that a political consultative conference for national reunification be convened, possibly at an early date. Representatives of the Governments and of political parties and organisations in the North and in the South would participate, with a view to achieving nationwide agreement on the ways and means of reunification.
Although the north and the south of Korea have joined the United Nations separately, our position on national reunification is unchanged. Our people will actively strive to attain national reunification and thus unity of the whole nation, to bring closer the day when the reunified Korea will take one seat at the United Nations and contribute to the common cause of mankind. If a peaceful solution of the question of our national reunification is to be secured, the first and foremost task is to ensure peace on the Korean peninsula and to satisfy the prerequisites for peaceful reunification. We regard the adoption of the proposed North-South non-aggression declaration as the starting-point for removal of the military confrontation on the Korean peninsula and for a fundamental improvement in North-South relations.
On the Korean peninsula there stand, confronting one another across the military demarcation line, a million armed forces on full alert. The acute military confrontation on the Korean peninsula constitutes the main factor that spawns mistrust and misunderstanding between the North and the South. So long as the North and the South have their guns levelled at each other and keep daggers in their pockets, the situation will never be eased, and the tension on the Korean peninsula will not be removed.
We have long proposed the adoption of a non-aggression declaration between the North and the South as a direct step towards defusing the acute confrontation. If the non-aggression declaration is adopted it will help to open a decisive phase in replacing the unstable cease-fire system with a system of durable peace on the Korean peninsula and in easing the confrontation between the North and the South. We have proposed arms reductions in the North and the South, along with the adoption of the non-aggression declaration, with a view to ending military confrontation. Otherwise it will be impossible either to promote trust or to have a negotiated solution of the question of peaceful reunification between the north and the south of the Korean peninsula, where tension and the danger of war have reached a climax.
Our Government has already advanced comprehensive arms-reduction proposals for the Korean peninsula. He hold that the North and the South should suspend all joint Military exercises with foreign forces and other large-scale military exercises in order to create an atmosphere of trust; should turn the demilitarised zone along the military demarcation line into a peace zone and enable it to be used for peaceful purposes; and should take security measures to prevent any accidental conflict that could lead to escalation.
We hold that, for the purpose of removing military confrontation, the North and the South should phase down their armed forces to fewer than 100,000 each within a period of three or four years; dissolve all civilian military organisations and civilian forces; cease the introduction of new military technological equipment and the development of armaments; and hold on-the-spot inspection to verify the implementation of arms-reduction measures.
The Government of our Republic has not only advanced a peace-oriented proposal for arms reduction but also taken the initiative of demobilising a large number of its armed forces. To our regret, however, our peace initiatives remain unilateral efforts; reciprocal steps have not followed. We believe that if the North and the South agree upon the idea of arms reduction, and embark on the process, the danger of armed conflict and war on the Korean peninsula will be removed, distrust between the North and the South dispelled, and a favourable environment for peaceful reunification created.
Since the north and the south of Korea have both joined the United Nations we consider it necessary now to take measures to dissolve the "United Nations command" presence in South Korea, to have the "United Nations forces" withdrawn, and to replace the Korean armistice agreement with a peace agreement.
For a durable peace in Korea, the establishment of a nuclear-weapon-free zone in the Korean peninsula now appears to be a realistic possibility. Out of our desire to eliminate the danger of nuclear war on the Korean peninsula and to contribute to durable peace and security in Asia and the rest of the world, we have put forward a proposal to turn the Korean peninsula into a zone free of nuclear weapons. Last July, the Government of the Republic put forward a new proposal, according to which the north and the south of Korea would agree on and jointly declare a nuclear-weapon-free zone on the Korean peninsula; the United States, the Soviet Union and China - the nuclear-weapon States neighbouring the Korean peninsula - would legally guarantee the nuclear-weapon-free status of the Korean peninsula once an agreement had been reached and a declaration adopted to this effect; and the non-nuclear-weapon States in Asia would support the conversion of the Korean peninsula into a nuclear-weapon-free zone and respect its nuclear-weapon-free status. Our new proposal has been welcomed by the nuclear-weapon States and the parties concerned.
We consider it necessary for the north and the south of Korea to pledge themselves before the world to a ban on the testing, manufacture and possession of nuclear weapons and to a prohibition on the deployment or transit of nuclear weapons and on nuclear military exercises on their territory. If the north and the south of Korea jointly declare the Korean peninsula to be a nuclear-weapon-free zone and the nuclear-weapon States neighbouring the Korean peninsula legally guarantee its nuclear-weapon-free status, the danger of nuclear war in Korea would undoubtedly be removed once and for all and the establishment of a durable peace would be assisted.
With all clarity we reiterate that we have no intention of developing nuclear weapons, nor do we have the capability of so doing. The matter of nuclear inspections in our country cannot be resolved in isolation from the particular environment prevailing there: we expected that, as a matter of course, once our country adhered to the Treaty on the Non-Proliferation of Nuclear Weapons, the nuclear threat against us would be removed. The reality, however, is quite contrary to our expectations, and we remain exposed to an ever-increasing nuclear threat. The military exercises known as "Team Spirit", which are staged annually south of the military demarcation line, are in fact a nuclear-war exercise targeted against us.
Ours is the only country in the world of the States parties to the Treaty on the Non-Proliferation of Nuclear Weapons that is faced directly with a nuclear threat. That being the case, the matter of removing the nuclear threat is for us a vital question relating to our nation's right to survival.
According to the Treaty, the nuclear-weapon States commit themselves not to threaten the non-nuclear-weapon States parties to the Treaty. However, the problem cannot be resolved so long as the non-fulfilment of its Treaty obligation by the nuclear-weapon State which is now imposing a nuclear threat upon us is disregarded while at the same time we are being urged to agree to unilateral nuclear inspections even as we are exposed to nuclear threat.
The failure to conclude the nuclear safeguards agreement at the September meeting of the Board of Governors of the International Atomic Energy Agency may also be attributed to the "adoption" of the "resolution" intended to apply international pressure upon us, which is tantamount to interference in our internal affairs. It is our position that it is difficult to resolve the problem so long as the nuclear threat against us continues and the one-aided international pressure on us persists.
We welcome the announcement by President Bush that the United States will eliminate short-range nuclear weapons based on land and at sea, and hope that his proposal will be implemented as soon as possible. It is our expectation, in the light of this plan, that nuclear weapons in South Korea will be eliminated. If the United States does indeed withdraw its nuclear weapons from South Korea, the road will be open for us to conclude a nuclear safeguards agreement.
The Democratic People's Republic of Korea is a peace-loving country, and the Korean people value peace highly. The Government of our Republic and our people will make every possible effort to ensure peace in Korea and to defend world peace, the common cause of mankind.
We are convinced that our national desire to ensure peace on the Korean peninsula and to achieve its independent and peaceful reunification will enjoy the support and sympathy of the States Members of the United nations.
Independence, peace and friendship are the principal ideals of the foreign policy followed by the Government of our Republic. On the basis of these ideals, we shall promote friendship and unity with all the countries of the international community and shall make an active contribution to the cause of the United Nations for world peace and security, and shall do our utmost for the sound development of international relations and the further expansion and development of relations of friendship and cooperation between nations.
